ORDER

PER CURIAM.
Antjuan D. Cannon (“Defendant”) appeals from a judgment of the Circuit Court of the City of St. Louis entered after a jury convicted him of tampering in the first degree, felony resisting arrest and misdemeanor driving while license revoked.
In Defendant’s only point on appeal, Defendant asserts the trial court erred in denying Defendant’s motion for judgment of acquittal as to felony resisting arrest because the evidence was insufficient to sustain the conviction. Defendant contends that the State failed to prove beyond a reasonable doubt that he fled from a police officer who he knew or should have known was about to arrest him for felony tampering. Defendant further contends that the State failed to prove beyond rea*71sonable doubt that the purpose of his flight was to prevent the police officer from completing the intended arrest.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).